DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 2 and 4-6, are cancelled. A complete action on the merits of pending claims 1, 3, and 7-24 appears herein.

Response to Arguments
Applicant's arguments filed 10/19/2022 have been fully considered but they are not persuasive.
Applicant argues that Cunningham fails to teach a gauge defining a component selected from the group consisting of a card, a sticker, a label, a template, and combinations thereof, wherein the component includes an aperture configured to receive the elongated catheter shaft, and the aperture is located inside a perimeter of the component.
Examiner respectfully disagrees. As further discussed in the rejection to claim 1 below, Britannica.com defines template as “something that is used as an example of how to do, make or achieve something.” Giving this claim broadest reasonable interpretation, Gauge (10) of Cunningham can be considered a “template” for how to make/use similar devices. The inner lumen of elongate member (24) of Cunningham is capable of receiving an elongated catheter shaft, and would naturally be located within the perimeter of gauge (10).
Applicant’s arguments with respect to prior art reference McNeirney (US 6,200,274 B1) have been considered but are moot because the new ground of rejection does not rely on any McNeirney for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 7-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/700,181 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are directed towards a catheter system for applying energy to a vessel, comprising overlapping claim limitations with minor variations in claim language.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. (hereinafter “Leung”) (US 2011/0264075 A1) in view of Cunningham (US 4,033,043).
Regarding claim 1, Leung teaches a catheter system for applying energy to a vessel, (Fig. 5, Char. 10: system) comprising: 
an elongate catheter shaft (Fig. 5, Char. 16: elongated shaft) having a distal end (Fig. 5: distal end of first flexure zone (34)) and a proximal end opposite the distal end; (Fig. 5, Char. 18: proximal end region)
an energy application device coupled to the distal end of the elongate catheter shaft, the energy application device configured to apply energy to the vessel. (Fig. 7A, Char. 53: distal assembly)
Leung further teaches a working surface; (Fig. 7A, Char. 24: energy delivery element) and that the elongate shaft may be housed within an introducer sheath (Figs. 24A-E, Char. 94: guide catheter) as it travels to the target treatment zone. (Fig. 24A-E)
Leung, as applied to claim 1 above, is silent regarding a gauge that slidably receives the elongate catheter shaft, wherein the gauge is configured to determine a distance the elongate catheter shaft travels with respect to a treatment zone, the gauge defining a component selected from the group consisting of a card, a sticker, a label, a template, and combinations thereof, wherein the component includes an aperture configured to receive the elongate catheter shaft, and the aperture is located inside a perimeter of the component.
Cunningham, in a similar field of endeavor, teaches a gauge (Fig. 1, Char. 10: gauge) that slidably receives an elongate shaft, (Fig. 1 and 2, Char. 12: probe) wherein the gauge is configured to determine a distance that a shaft travels with respect to a treatment zone, (Figs. 1-4, and Col. 4, Lines 24-28: Gauge (10) can measure and display how far a probe (12) has extended into a treatment zone (the patient’s body)) the gauge defining a component selected from the group consisting of a card, a sticker, a label, a template, and combinations thereof, (Britannica.com defines template as “something that is used as an example of how to do, make or achieve something.” Giving this claim broadest reasonable interpretation, Gauge (10) can be considered a “template” for how to make/use similar devices.)
wherein the component includes an aperture configured to receive the elongate catheter shaft, and the aperture is located inside a perimeter of the component. (Fig. 1: the inner lumen of elongate member (24) is housed within gauge (10))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Leung to incorporate the teachings of Cunningham, and configure the elongated shaft (16) and guide catheter (94) of Leung to be disposed within elongated member (24) of Cunningham, in place of probe (12) and tubular sleeve (46) assembly of Cunningham. Doing so would allow a user to easily determine how far treatment device (12) of Leung is inserted into a target treatment zone.
Regarding claim 8, the combination of Leung/Cunningham, as applied to claim 1 above, teaches the gauge comprises at least one marking interval disposed at a predetermined distance. (Cunningham: Fig. 1: Scale (16) comprises at least one marking interval disposed at a predetermined distance – it is implicit that this feature be present in the Leung/Cunningham combination based on the rejection to claim 1 above.)
Regarding claim 9, the combination of Leung/Cunningham, as applied to claim 8 above, teaches the gauge comprises at least one color disposed on the at least one marking interval. (Cunningham: Fig. 1: The markings on scale (16) are not transparent, and therefore comprise at least one color – it is implicit that this feature be present in the Leung/Cunningham combination based on the rejection to claim 1 above.)
Regarding claim 10, the combination of Leung/Cunningham, as applied to claim 8 above, teaches the energy application (Leung: Fig. 7A: Distal assembly (53)) device defines a 13first length (Leung: Fig. 7A: The length L4 and the length of the energy delivery element (24))
		The combination of Leung/Cunningham, as applied to claim 8 above, is silent regarding the at least one marking interval being less than or equal to the first length.
Absent a statement of criticality, it would have been an obvious matter of design choice to modify the combination of Leung/Cunningham, as applied to claim 8 above, to configure the marking interval be less than or equal to the first length, since such a modification would have involved a mere change in the size of a component (the change in size of the marking interval).  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 11, the combination of Leung/Cunningham, as applied to claim 8 above, teaches the treatment zone defines a second length (At least the length elongated shaft (16) travels within the treatment zone) and the at least one marking interval is less than or equal to the second length. (Cunninham: Fig. 2-3: The marking interval on scale (16) is less than or equal to the length elongated element (12) is inserted into bone (20) – it is implicit that this feature be present in the Leung/Cunningham combination based on the rejection to claim 1 above.)
Regarding claim 12, the combination of Leung/Cunningham, as applied to claim 1 above, teaches the gauge is slideably coupled to a working surface (Cunningham: Figs. 1-4: Elongated tube (24) of gauge (10) is slidably coupled to hook (14) via the shaft of probe (12) – it is implicit that this feature be present in the Leung/Cunningham combination based on the rejection to claim 1 above.) and the gauge comprises a sliding object (Figs. 1-4, Char. 24: elongated member – it is implicit that this feature be present in the Leung/Cunningham combination based on the rejection to claim 1 above.) that slideably receives a device selected from the group consisting of the elongate catheter shaft, an introducer sheath, and combinations thereof. (In the rejection to claim 1 above, the elongated shaft (16) and guide catheter (94) of Leung are disposed within elongated member (24) of Cunningham)
Regarding claim 13, the combination of Leung/Cunningham, as applied to claim 12 above, teaches the energy application device (Leung: Fig. 7A: Distal assembly (53)) defines a first length, (Leung: Fig. 7A: the length L4 and the length of energy delivery element (24)) and the sliding object defines a predetermined length. (Attached “Annotated Cunningham Fig 2” below: the pointer (28) defines a predetermined length – it is implicit that this feature be present in the Leung/Cunningham combination based on the rejection to claim 1 above.)
Annotated Cunningham Fig 2

    PNG
    media_image1.png
    266
    442
    media_image1.png
    Greyscale

The combination of Leung/Cunningham, as applied to claim 1 above, is silent regarding the second length being less than or equal to the first length.
Absent a statement of criticality, it would have been an obvious matter of design choice to modify the combination of Leung/Cunningham, as applied to claim 12 above, to configure the predetermined length of the pointer (28) of Cunningham to be less than or equal to the length of the distal assembly (53) of Leung, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 14, the combination of Leung/Cunningham, as applied to claim 12 above, teaches the treatment zone (The patient’s body) defines a second 27length (The patient’s body would define a length) and the sliding object defines a predetermined length that is less than or equal to 28the second length. (Cunningham: Figs. 1-4: Elongate member (24) would define at least one length that is less than a length of a patient’s body)
Regarding claim 15, the combination of Leung/Cunningham, as applied to claim 12 above, teaches the sliding object defining an overall length. (Cunningham: Figs. 1-4: Elongate member (24) defines a length.)
		The combination of Leung/Cunningham, as applied to claim 12 above, is silent regarding the overall length being approximately equal to 7 centimeters.
Looking to applicant’s specification, Applicant states the sliding object may define any length. (Page 16, Lines 4-5) Absent a statement of criticality, the length of elongate member (24) of Leung is interpreted to read on the claimed 7 centimeters, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 16, the combination of Leung/Cunningham, as applied to claim 12 above, teaches the sliding object comprises a hollow inner portion that slideably receives the elongate catheter shaft. (Cunningham: Figs. 1-4: the inner lumen of elongate member (24) – it is implicit that this feature be present in the Leung/Cunningham combination, based on the rejection to claim 1 above.)
Regarding claim 17, the combination of Leung/Cunningham, as applied to claim 12 above, teaches the sliding object slides along a first 6direction that is parallel to the elongate catheter shaft. (Cunningham: Figs. 1-4: Elongate member (24) slides with respect to probe (12) in a first direction parallel to probe (12) – it is implicit that this feature be present in the Leung/Cunningham combination, based on the rejection to claim 1 above.)
Regarding claim 20, the combination of Leung/Cunningham, as applied to claim 12 above, teaches the sliding object comprises a variable friction mechanism (Cunningham: Figs. 1-4, Char. 30: handle; Handle (30) is a variable friction mechanism at least in that it allows elongate member to transition between being static friction and sliding friction – it is implicit that this feature be present in the Leung/Cunningham combination based on the rejection to claim 1 above.) whereby when the variable friction mechanism is depressed the sliding object slides with respect to the elongate catheter shaft, (Cunningham: Figs. 1-4, and Col. 4, Lines 32-35: Depressing or squeezing handle part (34) towards handle part (32) causes elongate member (24) to translate – it is implicit that this feature be present in the Leung/Cunningham combination based on the rejection to claim 1 above.) and when the variable friction mechanism is not depressed the sliding object does not slide with respect to the elongate catheter shaft, (Cunningham: Figs. 1-4: Not actuating the handle (30) would result in no movement of elongate member (24) – it is implicit that this feature be present in the Leung/Cunningham combination based on the rejection to claim 1 above.)
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Leung (US 2011/0264075 A1) in view of Cunningham (US 4,033,043), as applied to claim 1 above, and further in view of Moreno et al. (hereinafter “Moreno”) (US 2009/0270817 A1).
Regarding claim 7, the combination of Leung/Cunningham, as applied to claim 1 above, is silent regarding the component further comprising a slit located adjacent the aperture, wherein the slit is configured such that the aperture removably receives a device selected from the group consisting of the elongate catheter shaft, an introducer sheath, and combinations thereof.
Moreno, in a similar field of endeavor, teaches a trocar device comprising an absorbent grommet; (Fig. 9, Char. 172: grommet) the grommet comprising a slit (Fig. 9, Char. 174: slits) in communication with an aperture, (Fig. 9, Char. 4: working channel) the slit configured to removably receive the component selected from the group consisting of an elongate catheter shaft, an introducer sheath, and combinations thereof. (Page 10, Par. [0119])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Leung/Cunningham, as applied to claim 1 above, to incorporate the teachings of Moreno, and configure the tube (54) of elongate member (24) of Cunningham to include the absorbent grommet (172) of Moreno. Doing so would allow for the prevention of fluid deposit onto the guide catheter (94) of Leung, as suggested in Moreno (Page 1, Par. [0005])
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Leung (US 2011/0264075 A1) in view of Cunningham (US 4,033,043), as applied to claim 16 above, and further in view of Delsman (US 2009/0043328 A1).
Regarding claim 18, the combination of Leung/Cunningham, as applied to claim 16 above, teaches the sliding object frictionally slides with respect to the elongate catheter shaft along a first direction that is parallel to the elongate catheter shaft, (Cunningham: Figs. 1-4: Elongate member (24) frictionally slides with respect to probe (12) in a first direction parallel to probe (12) – it is implicit that this feature be present in the Leung/Cunningham combination, based on the rejection to claim 16 above.) 
The combination of Leung/Cunningham, as applied to claim 16, is silent regarding a friction between the sliding object and the elongate catheter shaft is enough such that the sliding object does not move with respect to the elongate catheter shaft under a force greater than or equal to gravity.
Delman, in a similar field of endeavor, teaches a split sheath trocar assembly (Fig. 3, Char. 30: trocar assembly) comprising a sheath (Fig. 3, Char. 10: sheath) and an elongated shaft (Fig. 3, Char. 22: shaft) slidably couplable to the sheath (Figs. 6-7) via a friction fit. (Page 2, Par. [0027]: The elongated shaft 22 is configured at least at its distal portion proximal to the tip 21 to provide a friction fit with the interior of the distal portion 12 of the sheath 10)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Leung/Cunningham combination, as applied to claim 16 above, to incorporate the teachings of Delman, and configure the elongate member (24) of Cunningham to have a friction fit with elongated shaft (16) and guide catheter (94) of Leung, such that elongate member (24) does not translate with respect to elongated shaft (16) under a force equal to gravity. Doing so would help ensure elongate member (24) only moves with respect to elongated shaft (16) when a user intends for elongate member (24) to move and actuates handle (30).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Leung (US 2011/0264075 A1) in view of Cunningham (US 4,033,043), as applied to claim 16 above, and further in view of Zhuang et al. (hereinafter “Zhuang”) (US 2012/0016316 A1).
Regarding claim 19, the combination of Leung/Cunningham, as applied to claim 16 above, teaches the sliding object comprises a hollow inner portion that slidably receives the elongate catheter shaft. (Cunningham: Figs. 1-4: A hollow inner portion of elongated tube (24) of gauge (10) slidably receives probe (12) – it is implicit that this feature be present in the Leung/Cunningham combination, based on the rejection to claim 16 above.)
The combination of Leung/Cunningham, as applied to claim 16 above, is silent regarding the sliding object sliding along a second 15direction that is perpendicular to the elongate catheter shaft, and wherein the sliding 16object clippably couples to the elongate catheter shaft along the second direction.
Zhuang, in a similar field of endeavor, teaches a position marker assembly (Fig. 2, Char. 30: position marker assembly) comprising a translatable shaft (Fig. 2, Char. 32: sensor cable) and a clip; (Fig. 2, Char. 38: clip), wherein the shaft is at least partially disposed within an outer tubular structure, (Fig. 2, Char. 42: shaft) and the clip is configured to slide in a direction perpendicular to the tubular structure to actuate a cam such that the tubular structure is temporarily locked in place; (Fig. 2, and Page 3, Par. [0079]; Clip (38) slides in a direction perpendicular to sensor cable (32) at least in that a portion of the rotational path would be perpendicular to sensor cable (32)) and wherein the clip is configured to be clippably coupled to the tubular structure. (Fig. 2, and Page 3, Par. [0079]; Clip (38) would be clippably coupled to sensor cable (32) at least as cam (38A) is clamping on sensor cable (32) and holding it in place relative to sheath (40))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Leung/Cunningham, as applied to claim 16 above, to incorporate the teachings of Zhuang, and configure the elongate tube (24) of Cunningham to include the clip (38) of Zhuang, such that the elongated shaft (16) is capable of being locked in place relative to elongate tube (24). Doing so would provide a user with a way to minimize the risk of unintentionally moving the elongated shaft (16) of Leung relative to the elongate tube (24) of Cunningham.
Claims 3, 21, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Leung (US 2011/0264075 A1) in view of Rhodes et al. (hereinafter “Rhodes”) (US 2004/0267164 A1).
Regarding claim 21, Leung teaches a catheter system for applying energy to a vessel, (Fig. 5, Char. 10: system) comprising: 
an elongate catheter shaft (Fig. 5, Char. 16: elongated shaft) having a distal end (Fig. 5: distal end of first flexure zone (34)) and a proximal end opposite the distal end; (Fig. 5, Char. 18: proximal end region)

an energy application device coupled to the distal end of the elongate catheter shaft, wherein the energy application device is configured to apply energy to the vessel; (Fig. 7A, Char. 53: distal assembly) and 
Leung further teaches a working surface; (Fig. 7A, Char. 24: energy delivery element) and that the elongate shaft may be housed within an introducer sheath (Figs. 24A-E, Char. 94: guide catheter) as it travels to the target treatment zone. (Fig. 24A-E)
Leung, as applied to claim 21 above, is silent regarding a gauge that slidably receives the elongate catheter shaft, the gauge including a first series of marking intervals located adjacent a first side of the gauge, and a second series of marking intervals located adjacent a second side of the gauge located opposite the first side, wherein the gauge is configured to slidably receive the elongate catheter shaft between the first series of marking intervals and the second series of marking intervals such that the gauge determines a distance that the elongate catheter shaft travels with respect to a treatment zone.
Rhodes, in a similar field of endeavor, teaches
a gauge (Fig. 1-6, Char. 20 and 26) that slidably receives an elongate shaft, (Fig. 1-6, Char. 28: surgical implement) the gauge including a first series of marking intervals located adjacent a first side of the gauge, (Fig. 1-6, Char. 40: fixed measuring indicia) and a second series of marking intervals located adjacent a second side of the gauge located opposite the first side, (Fig. 1-6, Char. 42: fixed measuring indicia)
wherein the gauge is configured to slidably receive the elongate catheter shaft between the first series of marking intervals and the second series of marking intervals (Fig. 1-6: Fixed measuring indicia (40 and 42) are positioned on either side of the central lumen of handle (20); At least elongate distance references 78 and 80 of surgical implement (28) extend and retract with actuation of the lever (30)) such that the gauge determines a distance that the elongate catheter shaft travels with respect to a treatment zone. (Fig. 1-6: As lever (30) is actuated, indicator pin (38) translates within opening (36) to indicate the distance surgical implement (28) translates)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Leung to incorporate the teachings of Rhodes, and configure the elongated shaft (26) of Leung to be disposed within handle (20) and elongate support (26) of Rhodes, in place of surgical instrument (28) of Rhodes. Doing so would allow a user to easily determine how far treatment device (12) of Leung is inserted into a target treatment zone.
Regarding claim 3, the combination of Leung/Rhodes, as applied to claim 21 above, teaches wherein the gauge defines at least one a component selected from the group consisting of a tube, rod, block, and combinations thereof. (Fig. 1-6, Char. 26: hollow elongate support)
Regarding claim 22, the combination of Leung/Rhodes, as applied to claim 21 above, teaches the gauge defines a component selected from the group consisting of a card, a sticker, a label, a template, and combinations thereof. (Britannica.com defines template as “something that is used as an example of how to do, make or achieve something.” Giving this claim broadest reasonable interpretation, handle (20) and elongate support (26) of Rhodes can be considered a “template” for how to make/use similar devices.)
Regarding claim 24, the combination of Leung/Rhodes, as applied to claim 21 above, teaches the gauge is slideably coupled to a working surface (In the rejection to claim 1 above, the energy delivery element (24) of Leung is slidably coupled to handle (20) and elongate support (26) of Rhodes via the shaft (16) of Leung.) and the gauge comprises a sliding object (Fig. 1-6, Char. 26: elongate support; Pages 3-4, Par. [0047]: Elongate support (26) is received within handle (20) and secured via screw (50). In order to be positioned within handle (20), elongate tube would be slid into handle (20)) that slideably receives a device selected from the group consisting of the elongate catheter shaft, an introducer sheath, and combinations thereof. (In the rejection to claim 1 above, the elongated shaft (16) of Leung is disposed within handle (20) and elongate support (26) of Rhodes.)
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Leung (US 2011/0264075 A1) in view of Rhodes (US 2004/0267164 A1), as applied to claim 22 above, and further in view of Moreno (US 2009/0270817 A1).
Regarding claim 23, the combination of Leung/Rhodes, as applied to claim 22 above, teaches the component (Rhodes: Fig 1-6, Char. 20 and 26 – it is implicit that this feature be present in the Leung/Rhodes combination based on the rejection to claim 21 above.) further comprises: an aperture configured to receive a device selected from the group consisting of the elongate catheter shaft, an introducer sheath, and combinations thereof. (Rhodes: Fig. 1-6: the central lumen of elongate support (26) – it is implicit that this feature be present in the Leung/Rhodes combination based on the rejection to claim 21 above.)
The combination of Leung/Rhodes, as applied to claim 22 above, is silent regarding the component further comprising a slit located adjacent the aperture, wherein the slit is configured such that the aperture removably receives the device.
	Moreno, in a similar field of endeavor, teaches a trocar device comprising an absorbent grommet; (Fig. 9, Char. 172: grommet) the grommet comprising a slit (Fig. 9, Char. 174: slits) in communication with an aperture, (Fig. 9, Char. 4: working channel) the slit configured to removably receive the component selected from the group consisting of an elongate catheter shaft, an introducer sheath, and combinations thereof. (Page 10, Par. [0119])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Leung/Cunningham, as applied to claim 1 above, to incorporate the teachings of Moreno, and configure the elongate support (26) of Rhodes to include the absorbent grommet (172) of Moreno. Doing so would allow for the prevention of fluid deposit onto the guide catheter (94) of Leung, as suggested in Moreno (Page 1, Par. [0005])

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.S.B./Examiner, Art Unit 3794                                                                                                                                                                                                        

/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794